1
                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
2

3
     ABANTE ROOTER AND                   )             Case No.
     PLUMBING, individually and on
4
                                         )
     behalf of all others similarly situated,
5                                        )               3:20-cv-07306-KAW
     Plaintiff,                          )
6                                                      PROPOSED ORDER TO DISMISS
            vs.                          )             WITH PREJUDICE AS TO
7                                        )             PLAINTIFF AND WITHOUT
     INTRAVAS, INC. dba REVIEW                         PREJUDICE AS TO CLASS
                                         )             CLAIMS.
8    BOOST and DOES 1-10, inclusive, and
     each of them,                       )
9                                        )
                                         )
10
                   Defendant
                                         )
11
                                         )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18                                               Dated this ____________________
                                                             June 30, 2021
19

20

21                                               _______________________________
                                                 Honorable Judge of the District Court
22

23

24

25

26

27

28




                                      [Proposed]Order to Dismiss - 1
